FILED
                           NOT FOR PUBLICATION
                                                                           OCT 18 2018
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT


DEBRA LEIGH JACOBS,                             No.    17-15625

             Petitioner-Appellant,              D.C. Nos.    2:15-cv-00533-JAD
                                                             2:15-cv-00911-JAD
 v.                                                          2:15-cv-00912-JAD

BRAIN POWER AMERICA, INC.,
                                                MEMORANDUM*
             Respondent-Appellee.


                   Appeal from the United States District Court
                             for the District of Nevada
                   Jennifer A. Dorsey, District Judge, Presiding

                           Submitted October 16, 2018**
                             San Francisco, California

Before: HAWKINS and HURWITZ, Circuit Judges, and ROSENTHAL,***
District Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Lee H. Rosenthal, Chief United States District Judge for
the Southern District of Texas, sitting by designation.
      Appellant Debra Leigh Jacobs appeals the district court’s order affirming the

bankruptcy court’s denial of her motion to hold creditor Brain Power America, Inc.

and its attorney in contempt for violating a stay and discharge order. We review the

bankruptcy court’s contempt and sanctions decision for an abuse of discretion, In re

Icenhower, 755 F.3d 1130, 1138 (9th Cir. 2014), and we affirm.

      To prevail, Jacobs had to establish by clear and convincing evidence not only

that Brain Power actually violated the stay or discharge order but also knew the orders

applied and intended to violate them. See, e.g., In re Zilog, Inc., 450 F.3d 996, 1007

(9th Cir. 2006); Eskanos & Adler, P.C. v. Leetien, 309 F.3d 1210, 1215 (9th Cir.

2002).

      The majority of courts to address this issue have held that merely renewing an

existing judgment lien does not “create, perfect, or enforce” a lien under the

Bankruptcy Code, and it does not violate a stay. See, e.g., In re Morton, 866 F.2d 561,

564 (2d Cir. 1989); In re Silva, 215 B.R. 73 (Bankr. D. Idaho 1997). Even if we were

to accept Jacobs’s argument that renewal of the judgment violates the stay, it would

not establish that Brian Power knew this act would do so.1 That argument would also

fail to establish that Brain Power knew that the stay applied to the lien because Jacobs



      1
       Whether the renewal of a judgment violates a stay is an open question in the
Ninth Circuit. See In re Spirtos, 221 F.3d 1079, 1081 (9th Cir. 2000).
                                           2
did not list Brain Power as a creditor in the original bankruptcy proceeding. The

bankruptcy court did not abuse its discretion by denying the motion.

      AFFIRMED.




                                         3